
	
		III
		111th CONGRESS
		2d Session
		S. RES. 526
		IN THE SENATE OF THE UNITED STATES
		
			May 14, 2010
			Ms. Cantwell (for
			 herself, Mr. Crapo,
			 Mr. Bingaman, Ms. Murkowski, Mrs.
			 Murray, Mr. Wyden,
			 Mrs. Boxer, and Mr. Enzi) submitted the following resolution; which
			 was considered and agreed to
		
		RESOLUTION
		Designating May 16 through May 22, 2010, as
		  National Search and Rescue Week.
	
	
		Whereas the National Association for Search and Rescue and
			 local search and rescue units across the United States have designated May 16
			 through May 22, 2010, as National Search and Rescue Week;
		Whereas the Senate recognizes the importance of search and
			 rescue services that are provided by both salaried and volunteer citizens
			 through county sheriff offices and military entities;
		Whereas throughout the history of the United States,
			 search and rescue personnel have served the people of this Nation by helping to
			 save the lives of fellow citizens who are lost or injured;
		Whereas search and rescue personnel continually offer
			 educational services that provide individuals with the survival knowledge
			 necessary to live safely in diverse environments, from mountains to deserts and
			 across both the urban and remote areas of this Nation;
		Whereas search and rescue personnel train continually in
			 order to maintain mission readiness and to be able to address complex search
			 and rescue situations with both knowledge and skill;
		Whereas search and rescue personnel are instrumental
			 during national emergencies or natural disasters, as they are willing and able
			 to respond and remain on missions for many weeks;
		Whereas search and rescue personnel are required to be
			 focused and dedicated in order to carry out missions that involve personal
			 sacrifice of time, finance, and property, and place their own lives in
			 danger;
		Whereas in the United States, more than 500 individuals
			 have sacrificed their lives during search and rescue missions or training;
			 and
		Whereas search and rescue personnel shall always be
			 recognized as essential to protecting the lives of the citizens of this Nation:
			 Now, therefore, be it
		
	
		That the Senate—
			(1)designates May 16
			 through May 22, 2010, as National Search and Rescue Week;
			 and
			(2)encourages the
			 people of the United States to observe this week with appropriate ceremonies
			 and activities that promote awareness and appreciation of the role that search
			 and rescue personnel perform in their communities so that others may
			 live.
			
